Citation Nr: 0016584	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease, status post myocardial infarction, due to 
tobacco use in service.

2.  Entitlement to service connection for nicotine dependence 
that began during active duty service.

3.  Entitlement to service connection for atherosclerotic 
heart disease, status post myocardial infarction, secondary 
to nicotine dependence that began during active duty service.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.

This appeal arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran's DD 214 indicates he served in the United States 
Army.

In February 1998 the National Personnel Records Center (NPRC) 
responded to a request for the veteran's service medical 
records (SMR's) with a notice that the records were not 
available, cannot be reconstructed, and were presumed lost in 
a fire in 1973 at that facility.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
statutory duty to assist the veteran in obtaining military 
records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  Furthermore, in Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), the Court held that the duty to assist is 
heightened when the service medical records are presumed 
destroyed and includes an obligation to search alternative 
forms of medical records which support the veteran's case.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).  
There is no indication in the claims file that additional 
searches through alternative sources have been attempted.

Additionally, the United States Court of Appeals for the 
Federal Circuit (Fed. Cir.) has held that a single request 
for pertinent SMR's does not fulfill the duty to assist, 
where those records were not obtained by the RO.  See Hayre 
v. West, 188 F.3d 1327, 1332 (1999).  Citing the VA 
Adjudication Procedure Manual M21-1, Part VI, § 6.04(1), the 
Fed. Cir. held that, if SMR's cannot be obtained, the RO must 
send a letter to the appropriate service department setting 
forth in detail the information or further evidence needed.  
Id.  A review of the claims file reveals no such letter.  The 
Fed. Cir. also held that inherent in the duty to assist is a 
requirement for the Secretary to notify the claimant if VA is 
unable to obtain pertinent SMR's so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain the SMR's; and may submit 
alternative evidence and/or timely appeal.  Id.  Again, a 
review of the claims file reveals no such letter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should comply with the 
directives of VA Adjudication Procedure 
Manual M21-1, Part VI, § 6.04(1) by 
sending a letter to the appropriate U. S. 
Army records center setting forth in 
detail that the veteran's SMR's are 
needed.  Also, appropriate alternative 
searches should be conducted to obtain 
the veteran's SMR's.  The responses from 
these searches should be fully and 
completely noted in the claims file.

2.  After completion of the above, if no 
records are obtained, the RO should send 
a letter to the veteran notifying him 
that VA is unable to obtain pertinent 
SMR's, that he may independently attempt 
to obtain the SMR's, and that he may 
submit alternative evidence.

3.  After allowing an appropriate time 
for the veteran to attempt to obtain the 
SMR's on his own, or to submit 
alternative evidence, the RO should 
review the record to ensure that all 
necessary development has been completed 
in full.  Thereafter, the RO should again 
adjudicate the issues on appeal based on 
the available record, and in accordance 
with all applicable statutes, 
regulations, and case law.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to give the veteran every consideration 
with respect to the present appeal, to fulfill the duty to 
assist, and to accord due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


